DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  In line 11 of claim 25, “an cover” should be ---and cover---.  Appropriate correction is required.
Double Patenting
Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,406,294 to Ward. Although the claims at issue are not identical, they are not patentably distinct from each other because they aim to broaden the scope of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19-22, 24 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,771,397 to Olson.		As to claim 15, Olson discloses a drug delivery device for dispensing a dose of a drug, comprising: a syringe barrel (44) sealed by a stopper slidably disposed therein along an axial direction and adapted to have an integrated needle (42) or to be coupled with a needle assembly comprising a needle, a protective needle boot (10) arrangeable over the needle on the syringe barrel, and a boot remover (remover assembly, 31) for removing a protective needle boot from the syringe barrel, wherein the boot remover (31) is arranged to engage the protective needle boot (via spinner 19) when attached to the drug delivery device (Figure 2). -OR-	As to claim 15, Olson discloses a drug delivery device for dispensing a dose of a drug,  by a stopper slidably disposed therein along an axial direction and adapted to have an integrated needle (42) or to be coupled with a needle assembly comprising a needle, a protective needle boot (38) arrangeable over the needle on the syringe barrel, and a boot remover (remover assembly, 31) for removing a protective needle boot from the syringe barrel, wherein the boot remover (31) is arranged to engage the protective needle boot (38) when attached to the drug delivery device (Figure 2).
	As to claim 16, Olson discloses the drug delivery device wherein the boot remover comprises a clamping collar (34) arranged to engage a coupling protrusion (spinning attachment member, 19) of the protective needle boot (10), such that the protective needle boot is axially coupled to the boot remover (Figure 2). 	As to claim 17, Olson discloses the drug delivery device wherein the clamping collar (34) is arranged to allow rotation of the protective needle boot relative to the boot remover (spinning attachment member (19) allows for relative rotation, Figure 2). 	As to claim 19, Olson discloses the drug delivery device wherein the boot remover (31) is arranged to engage the protective needle boot (10) by friction (Figure 2).	As to claim 20, Olson discloses the drug delivery device wherein the boot remover (31) is arranged as a handle integrally shaped with the protective needle boot (Figure 2).	As to claim 21, Olson discloses the drug delivery device comprising a direction indicator for indicating a direction for removing the protective needle boot (inherent on the grips 16 of cap 10, Figure 1). 	As to claim 22, Olson discloses the drug delivery device comprising at least one grip feature (grip, 16). 	As to claim 24, Olson discloses the drug delivery device wherein the coupling protrusion 
Acknowledgements
There are no prior art rejections being provided for claims 18, 23 and 25-29. 
Regarding claim 18, the prior art of record fails to teach, disclose or render obvious the drug delivery device wherein the coupling protrusion of the protective needle boot is mushroom shaped for engaging in a bore within the clamping collar. Instead, the clamping collar of Olson is inside of the coupling protrusion (Figure 2). 	Regarding claim 23, Olson fails to disclose the drug delivery device wherein the clamping collar and the coupling protrusion define a recess of the boot remover, wherein the recess is located in a center of a distal end of the boot remover.	Regarding claims 25-29, Olson fails to disclose “a support body having a first end defining a support 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783